NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted February 1, 2012
                                  Decided February 2, 2012

                                           Before

                              FRANK H. EASTERBROOK, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 11‐2613

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Central District of Illinois.

       v.                                           No. 10‐40102‐001

JEREMY J. LEE,                                      Joe Billy McDade,
     Defendant‐Appellant.                           Judge.

                                         O R D E R

        Jeremy Lee was caught with images and a video of child pornography on his cell
phone. He pleaded guilty without a plea agreement to one count each of receiving, 18 U.S.C.
§ 2252A(a)(2)(A), and possessing child pornography, id. § 2252A(a)(5)(B). The district court
later vacated his conviction for possessing child pornography and sentenced him to 120
months’ imprisonment—48 months below the low end of his guidelines range. Lee appeals,
but his appointed counsel moves to withdraw because he cannot identify any nonfrivolous
issues for review. See Anders v. California, 386 U.S. 738 (1967). Lee opposes this motion. See
CIR. R. 51(b). We confine our review to the potential issues identified in counsel’s facially
adequate brief and in Lee’s response. See United States v. Schuh, 289 F.3d 968, 973–74 (7th
Cir. 2002).
No. 11‐2613                                                                               Page 2

       Counsel explains that Lee does not want his guilty plea set aside, and Lee does not
dispute that representation in his Rule 51(b) response. Thus, counsel appropriately omitted
from his brief any discussion of the adequacy of the plea colloquy or the voluntariness of
the guilty plea. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

       Counsel considers whether Lee could challenge his overall prison sentence, but
counsel cannot point to any procedural error in the district courtʹs calculation of the
guidelines imprisonment range. The district court adopted the probation officer’s properly
calculated guidelines range of 168 to 210 months based on a Category II criminal history
and a total offense level of 34, which included adjustments for material involving
prepubescent minors, U.S.S.G. § 2G2.2(b)(2); bartering child pornography, id.
§ 2G2.2(b)(3)(B); material containing depictions of violence, id. § 2G2.2(b)(4); use of an
interactive computer service to possess, transmit, receive, or distribute material, id.
§ 2G2.2(b)(6); possession of more than 10 images of child pornography, id. § 2G2.2(b)(7)(A);
and acceptance of responsibility, id. § 3E1.1. The 120 months Lee received is substantially
below the guidelines range and thus presumptively reasonable. See United States v. Berg, 640
F.3d 239, 255 (7th Cir. 2011); United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008).
Counsel has not identified any basis to set aside that presumption, nor have we. The district
court expressly addressed Lee’s arguments in mitigation—his limited criminal history and
his own experience being sexually abused—when imposing a sentence below the range. We
agree with counsel that a reasonableness challenge would be frivolous.

       In his Rule 51(b) response, Lee proposes to raise several objections to the evidence
the government would have used against him at trial. He maintains that he was not given
Miranda warnings and that minors were improperly interviewed during the investigation.
But an open guilty plea is unconditional, and an unconditional guilty plea waives these
nonjurisdictional contentions, see United States v. Combs, 657 F.3d 565, 569 (7th Cir. 2011), so
his proposed appellate arguments would be frivolous.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.